Woods, C. J.,
delivered the opinion of the court.
The appellant filed his original bill in first district of Yalobusha county to enjoin the board of supervisors from making any contract for the building of a new court-house, and to have declared void the various orders of the board of supervisors, made and entered on their minutes in the year 1889, condemning the old court-house, purchasing a new site for a new court building, and taking steps looking to the erection of it, and for the cancellation of the contract of purchase and sale made between said board of supervisors and George Boswell, for the site selected by the board for the erection thereon of a new court-house. The allegations of the bill were fully met in the answers made by Boswell and the president and three members of the board. Much testimony was taken, and the matter was at length submitted to the chancellor, on a motion of defendants to dissolve the injunction which had been granted complainant on his bill. The chancellor dissolved the injunction and granted an appeal to this court, in order to settle the principles of the cause.
Looking at the entire case, we see nothing but the question of the jurisdiction of a court of chancery over the lawful exercise of the powers belonging, under our constitution and laws, to the boards of supervisors exclusively. The power of the board of *472supervisors over court-houses, and sites for court-houses, is complete and exclusive in this state, and no interference with the exercise of this power, by the chancery courts, can be upheld, so long as the power is alleged to be only exercised unwisely and without discretion. No court could be permitted to invade the province of the board of supervisors, and undertake to direct the board’s discretion or judgment in the exercise of its undisputed power. The case, in all its parts, discloses nothing more than a want of sound discretion, in the action complained of, in the board of supervisors, according to the opinions of some citizens whose evidence was submitted. Even this condemnation of the discretion of the board, in the exercise of its powers, is vigorously and, perhaps, successfully combated by the evidence offered by the appellees. But we do not regard this difference of opinion amongst the witnesses, touching the wisdom and prudence of the board’s action, as of any weight in determining the case. For if the board is exercising the powers confided exclusively to its jurisdiction by our constitution and laws, the want of proper discretion and sound judgment in the board, in so exercising its functions, can never warrant an invasion of its jurisdiction by another tribunal, whose discretion and judgment touching the exercise of the powers committed to and conferred upon the board, may not be harmonious with the mere discretion and judgment of such board. Granting the exclusive power in the board of supervisors over the subject-matter of this controversy, and it must follow that the exercise of the power must rest, likewise, exclusively in the discretion of the tribunal clothed with the power.
It is seriously contended, however, by counsel for appellant that the county of Yalobusha, in the first district, has already one site for a court-house, and that, therefore, the purchase of another from Boswell was a bold act of usurpation of power, and wholly unauthorized in law. We are unable to give our assent to the proposition.
In the absence of legislative limitation upon the powers of the board, in the original instance, it will not be insisted that any lot might not have been selected, on which to erect the court-house, at *473the discretion of the board. What particular lot should be selected, in the original instance, was a matter left entirely to the discretion of the board. If left to the discretion of the board in the original selection of a site for the first court-house, a similar discretion would seem necessarily to be vested in the selection of a site when occasion arose for building another and new court-house.
We are clearly of opinion that the board of supervisors was clothed with the power, to be exercised at its discretion, to select a new site on which to erect a new court-house beneficial to the public and helpful to the general convenience and safety.

The decree of the chancellor dissolving the injunction is affirmed, and the cause remanded.